Citation Nr: 0009101	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome, prior to March 1997.  

4.  Entitlement to an increased rating for paralysis of the 
external popliteal nerve, right leg, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased rating for paralysis of the 
external popliteal nerve, left leg, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service due to 
permanent disability in April 1994, after serving in excess 
of 20 years.  He is currently evaluated as totally disabled 
due to individual unemployability, as a result of his 
service-connected disabilities.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed. 

The matter concerning service connection for knee 
disabilities arises from a June 1995 rating action, with 
which the veteran expressed disagreement later that same 
month.  A statement of the case was issued in September 1995, 
and a substantive appeal was received in October 1995.  A 
hearing, at which the veteran and his wife testified, was 
conducted at the RO in November 1995, and supplemental 
statements of the case were issued in June 1996, October 
1996, April 1997, and May 1997.  

Thereafter, the case was forwarded to the Board and, in 
November 1997, the Board remanded the matter to the RO for 
additional development.  After further development was 
accomplished, the appeal was returned to the Board.  

The issue concerning the evaluation of the veteran's 
intervertebral disc syndrome prior to March 1997 arose from a 
September 1994 rating action that awarded service connection 
for that disability, and assigned a 20 percent disability 
evaluation, effective from April 1994.  The veteran expressed 
his disagreement with that rating in October 1994, and a 
statement of the case was issued in November 1994.  The 
veteran perfected his appeal with regard to that issue when 
he submitted a substantive appeal in May 1995.  By an October 
1996 rating action, the RO increased the disability rating 
for intervertebral disc syndrome to 40 percent, effective 
from April 1994, and, in an April 1997 rating action, the 
disability rating for that back disorder was increased to 60 
percent.  This 60 percent evaluation was made effective from 
March 1, 1997.  In our November 1997 decision, the Board 
denied a claim for entitlement to an increased rating in 
excess of 60 percent after March 1, 1997, and remanded the 
question with respect to whether a rating in excess of 40 
percent, prior to that date, was warranted.  After additional 
development was accomplished, a supplemental statement of the 
case was issued in May 1998, and the appeal was returned to 
the Board.  In October 1998, the Board remanded the matter a 
second time, in order to fully accomplish the development 
that had been previously requested.  

With respect to the issues concerning the evaluation of the 
nerve damage in the veteran's left and right leg, the Board 
observes that they arose from an October 1996 rating action 
in which service connection for these disabilities was 
granted, and the veteran was assigned a 10 percent disability 
evaluation for each lower extremity so affected.  A notice of 
disagreement with that decision was received in January 1997, 
and a statement of the case was issued in April 1997.  The 
written brief presentation prepared by the veteran's 
representative, in September 1997, has been construed as a 
substantive appeal regarding these issues.  Thereafter, these 
matters were forwarded to the Board, and were remanded in 
November 1997, in order to obtain additional records.  These 
issues were returned to the Board, and in October 1998, the 
Board remanded these issues a second time, to ensure full 
compliance with the actions requested in its November 1997 
Remand.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect any 
knee complaints.  

2.  X-ray examinations of the veteran's knees did not show 
the presence of arthritis affecting the veteran's right knee 
until four years after service, and, to date, there is no X-
ray evidence of left knee arthritis. 

3.  Prior to May 14, 1996, the veteran's intervertebral disc 
syndrome was not shown to be productive of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

4.  Records dated after May 14, 1996, reflect that the 
veteran's intervertebral disc syndrome was productive of 
pronounced impairment.  

5.  Damage to the external popliteal nerve of the right leg 
is not shown to be productive of more than mild, incomplete 
paralysis.  

6.  Damage to the external popliteal nerve of the left leg is 
not shown to be productive of more than mild, incomplete 
paralysis.



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

2.  A right knee disability was not incurred in or aggravated 
by service, and right knee arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

3.  The criteria for a 60 percent evaluation for 
intervertebral disc syndrome, from May 14, 1996, have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).

4.  The criteria for an evaluation in excess of 40 percent 
for intervertebral disc syndrome, prior to May 14, 1996, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.103(a), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for paralysis of the external popliteal nerve, right leg, are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8521 
(1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for paralysis of the external popliteal nerve, left leg, are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8521 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under applicable statutes and regulations, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The threshold question to be answered regarding this claim, 
however, is whether it is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
it is not, it must fail, and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

A review of the evidentiary record, with respect to this 
aspect of the veteran's appeal, reflects that there is 
medical evidence suggesting that the veteran was diagnosed to 
have arthritis of the knees within one year after his 
retirement from service, as well as records suggesting that 
the physical demands of service contributed to the veteran's 
current knee complaints.  Under these circumstances, it may 
be concluded that the veteran's claims for service connection 
for left and right knee disabilities are well grounded.  

Having concluded that these claims are well grounded, 
however, does not necessarily mean the claims will be 
granted.  In this regard, we note that the veteran's 
contention, with respect to this aspect of his appeal, is 
that he has left and right knee disabilities caused by his 
service-connected low back disorder.  Review of the evidence, 
however, fails to disclose any record indicating that a 
medical professional has expressed support for that 
particular contention.  Accordingly, that specific theory of 
entitlement is without merit.  See, e.g., Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

As to any theory that knee disabilities were incurred in 
service, a review of the veteran's service medical records 
fails to show any complaints of knee pain, or any findings of 
knee abnormalities.  The report of medical examination 
prepared in connection with a Medical Evaluation Board, in 
April 1992, discloses that the lower extremities were normal 
upon clinical evaluation.  The earliest medical record on 
which knee complaints were recorded is dated in October 1994, 
some six months after service.  At that time, the veteran was 
apparently bending down on his right knee, and it became 
swollen and painful.  In December 1994, the veteran was 
apparently seen for complaints of both knees swelling, and 
records dated in January 1995, again show complaints of 
bilateral knee pain.  The diagnoses entered at these times 
included degenerative joint disease of the right knee 
(October 1994), degenerative joint disease affecting both 
knees and advanced degenerative disease of the knees 
(December 1994), and a suspected "articular cartilage 
disease" of some kind (January 1995).  It must be observed, 
however, that there were no X-rays of the knees taken to 
support the October and December 1994 diagnoses, and that, 
when X-rays were eventually taken in January 1995, they were 
interpreted as revealing the knees to be within normal 
limits.  Moreover, we observe that, while one physician 
wrote, in December 1994, that the advanced degenerative 
disease of the knees he felt the veteran to have was "due to 
repeated trauma as a professional soldier," the physician to 
whom he sent the veteran for consultation in January 1995, 
and who suspected some kind of articular cartilage disease, 
noted that the veteran reported no specific history of knee 
injury.  

Since the foregoing records reflect that the diagnoses of 
degenerative joint disease were made without the benefit of 
knee X-rays, and that, once X-rays were taken, they failed to 
show the presence of that disease process, we cannot conclude 
that the veteran had degenerative joint disease of his knees 
at that time.  Similarly, the March 1995 entry in records 
received from the Social Security Administration, showing 
that the veteran was considered to have right knee 
osteoarthritis, was also apparently made without benefit of 
X-rays.  Furthermore, when X-rays of the knees were taken 
several months later, in connection with an examination 
conducted for VA purposes in June 1995, they reflected normal 
findings.  So, again, this evidence does not convincingly 
demonstrate the presence of arthritis in either knee at any 
time prior to June 1995.  

Subsequently dated medical records reflect that X-rays of the 
left knee, taken in March 1997, were negative, and a VA 
examining physician offered the opinion that the veteran's 
left leg pain could be related to a mild leg-length 
discrepancy. 

It is not until April 1998, four years after the veteran's 
retirement from service, that we see X-ray evidence 
demonstrating the presence of degenerative arthritic changes 
in the knee.  This occurred during a VA examination, and it 
should be noted that this condition was confined to the right 
knee.  The left knee was considered to appear "normal."  

In April 1999, the veteran underwent yet another examination 
for VA purposes.  At that time, he reported that he could not 
recall any history of injury to his knees, although he 
indicated that he had been having knee pain since the late 
1980's.  Examination of the right knee revealed that there 
was no effusion, or instability, but there was some medial 
facet tenderness and medial joint line tenderness, with mild 
crepitus at the patellofemoral joint.  Range of motion was 
from 0 degrees to 100 degrees.  Examination of the left knee 
revealed no effusion or instability, but there was medial 
facet and medial joint line tenderness.  Range of motion was 
from 0 degrees to 105 degrees.   

The Board notes that the examiner incorrectly read the April 
1998 knee X-ray report, described above, as reflecting the 
presence of degenerative arthritic changes affecting both 
knees.  However, he again noted that the veteran did not 
recall any particular injury to the knee, and opined that 
prolonged walking, running, and marching on pavement (as the 
veteran described himself as having done during service) only 
may increase the likelihood of developing patellofemoral 
arthritis.  This statement obviously implies, however, that 
these activities may not be related to the development of 
patellofemoral arthritis.  Such a speculative statement, in 
the Board's view, cannot be read to establish a nexus between 
any events in service, and the presence of right knee 
degenerative arthritic changes, first confirmed approximately 
four years after the veteran's service retirement.  See 
Tirpak v. Derwinski, supra, and Obert v. Brown 5 Vet.App. 30 
(1993).  

On the foregoing record, it is the Board's conclusion that a 
basis upon which to establish service connection for either a 
left or right knee disability has not been presented.  As set 
forth above, the veteran's service medical records reflect no 
complaints related to his knees.  Those records dated in late 
1994 and early 1995 (within the first year after the 
veteran's service retirement) that reflect a diagnosis of 
arthritis which would, if accurate, provide a basis for 
establishing presumptive service connection, were 
contradicted by subsequently dated X-ray reports which 
clearly show that arthritis was not present in either of the 
veteran's knees at that time.  Indeed, there still remains no 
X-ray evidence of left knee arthritis, and it was not until 
1998 that X-rays finally established the presence of 
arthritis in the right knee (which was described as mild).  
Thus, with the medical evidence in this case not showing the 
onset of knee complaints until shortly after service, as well 
as the absence of evidence reflecting a credible diagnosis of 
right knee arthritis until another four years after that (and 
no such credible diagnosis shown with respect to the left 
knee to date), service connection for left and right knee 
disabilities is not warranted.  

We note, in reaching the foregoing conclusion, that it is 
clear this matter involves a medical question, and the Board 
is not permitted to draw inferences as to medical causation 
or etiology without a solid foundation in the record.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The Court 
of Appeals for Veterans Claims has held, however, that it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state our reasons or bases for favoring one 
opinion over another.  See Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  Moreover, the Court has also indicated that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion." Bloom v. West, 
12 Vet.App. 185, 187 (1999).

As discussed above, there is evidence on both sides of this 
case.  It is clear, however, that those records reflecting a 
diagnosis of degenerative joint disease in the first year 
following the veteran's service retirement did so without 
benefit of
X-rays.  Once X-rays were taken, they demonstrated that 
arthritis was not present within the first year after 
service, and, indeed, was not present until 1998, when right 
knee arthritis was demonstrated.  As discussed above, there 
remains no X-ray evidence of left knee arthritis.  Moreover, 
while there is some medical evidence suggestive of a 
relationship between the veteran's knee arthritis and the 
physical demands of service, these opinions are either too 
speculative to be accorded much weight, or are associated 
with one of the early diagnoses of degenerative disease, 
which were subsequently refuted by X-ray evidence.

Thus, the Board finds that the greater weight of the evidence 
fails to show that the veteran's current right knee arthritis 
may be considered to have had its onset in service, or that 
any current left knee disability is related to service.  
Therefore, the preponderance of the evidence in this case is 
against the claim, a basis upon which to grant service 
connection for left and right knee disabilities is not 
present, and the appeal in this regard must be denied.  


II.  Increased Ratings

When the veteran seeks to establish a rating in excess of 
that which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992). 



The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated claims which are well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, it appears that all 
relevant treatment records identified by the veteran have 
been obtained, he has been examined on a number of occasions 
in connection with this appeal, and it has not been argued 
that additional relevant evidence is available.  In view of 
this, it is the Board's view that the duty to assist the 
veteran in the development of his claims has been 
accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992)

a.  Back Disability

As to the evaluation of the veteran's back disability prior 
to March 1997, a review of the service medical records shows 
that he was complaining of increasing back pain for a period 
of time, and underwent a lumbar diskectomy in 1990.  
Thereafter, he returned to duty, but reported falling in 
1991, after which he experienced worsening back pain.  In 
1992, a Physical Evaluation Board found the veteran unfit for 
further military service, which decision was confirmed in 
January 1993.  For reasons that are not made clear in the 
record, after this determination was made, the veteran 
remained on active duty until April 1994, at which time he 
was retired due to the impairment caused by his back 
disability.  At that time, the service medical personnel 
evaluating the veteran apparently considered his back 
disorder to reflect a 20 percent level of disability.  

Shortly after the veteran's retirement from service, he 
submitted an application for VA benefits.  In connection with 
that claim, he underwent VA examination.  The report of that 
examination, conducted in May 1994, indicates that the 
veteran complained of some sensory paresthesias to the lower 
extremities.  Examination, however, revealed that range of 
motion tests of the lumbar spine showed that he could forward 
flex to 75 degrees, extend to 15 degrees, lateral bend to 40 
degrees, and rotate to 30 degrees in each plane.  There was 
no evidence of tension signs, and straight-leg-raise testing 
was negative.  "Motor" was intact throughout the lower 
extremities, and deep tendon reflexes were 1+ at the knees 
and Achilles, with distraction.  The diagnosis was as 
follows:

Status post left L5/S1 diskectomy and left L4/L5 
diskectomy with recurrent sciatica.  No evidence of 
gross neurologic deficits.  

Subsequently dated records reflect that the veteran was seen 
in December 1994 by a private physician, for complaints that 
included low back muscle spasm.  In a letter from a private 
physician dated in May 1995, the veteran was noted to have 
fallen a few weeks earlier, and, since that time, to have had 
constant muscle spasms, leg pain, pain in the soles of his 
feet, and numbness throughout his crotch.  When examined by 
this physician, however, the veteran had a full range of 
motion in flexion and lateral bending, with only a limitation 
in extension.  Straight leg raises were negative, and motor 
power was described as 5/5 in each group.  Deep tendon 
reflexes were 2+ and equal at the knees, 1+ at the right 
ankle, but 0 at the left ankle.  This physician characterized 
these results as reflecting a normal examination, but 
cautioned that the veteran had become addicted to pain relief 
medication, which would decrease his pain threshold.  

In July 1995, the veteran was again seen by physicians for 
back pain complaints which he reportedly had been 
experiencing for two months.  Those examining him described 
him as being in mild to moderate discomfort when moving, and 
it was observed that the veteran could only touch his mid-
thigh when bending forward.  He was able to bend to about 20 
degrees to each side, but he could not arch his back.  Deep 
tendon reflexes, however, were described as good and equal 
bilaterally.  

At the hearing conducted at the RO in November 1995, the 
veteran complained that he experienced muscle spasms, a 
numbness across his lower back, and weakness in his legs.  He 
also testified that his wife would help him perform all his 
"human functions," and that she assisted him in rising from 
a sitting or kneeling position.  

Records dated in March 1996 reflect that the veteran 
complained of severe low back pain with lower extremity 
cramping and pain.  It was noted, however, that sensory 
testing was intact, and that the deep tendon reflexes were 
symmetrical.  Medication was recommended for pain control.  
Also in March 1996, an Administrative Law Judge determined 
that the veteran was disabled within the meaning of the 
Social Security Act, and had been so disabled since January 
1993.  On the application for that benefit (apparently 
received at the RO in March 1999), the veteran had complained 
of back pain and muscle spasm, which limited many of his 
activities including driving, participating in sports, and 
performing household chores.  

In reaching the conclusion that the veteran was disabled, the 
deciding judge identified the disorder responsible for that 
impairment as mechanical lumbosacral pain, with muscle spasms 
and a history of spina bifida.  Furthermore, it was noted 
that a physician had opined that, due to this disability, the 
veteran could lift and carry no more than 10 pounds both 
occasionally and frequently, and that he would be limited to 
no more than 2-3 hours standing and walking in a normal work 
day, and no more than one hour of sitting.  These 
limitations, it was found, would prevent the veteran from 
performing his past work, as well as prevent him from 
performing even sedentary work.  It was further concluded 
that, in light of the limited availability of suitable jobs 
existing in significant numbers in the national economy, he 
was currently unable to transfer his skills to another 
occupation.


Outpatient treatment records dated May 14, 1996, reflect that 
the veteran was complaining of low back pain radiating down 
his left lower extremity, for which he was taking medication.  
Examination revealed that the ankle jerks were "trace," and 
that, otherwise, neurologic evaluation was "not too 
remarkable."  Straight leg raises, were, however, positive 
bilaterally.  Records dated the following month reflect that 
the veteran's status was essentially unchanged.  

In July 1996, the veteran was evaluated at a private 
facility, the Florida Spine Institute.  The report from this 
evaluation discloses that the veteran complained of pain that 
was made worse with general activities, and decreased by 
lying down.  The veteran apparently had a standing tolerance, 
with minimal or no pain, of 10 to 15 minutes, and a walking 
tolerance of 50 to 200 feet, with minimal or no pain.  
Physical examination revealed that he ambulated with a slow 
and slightly wide-based gait, and, although there was no 
palpable paraspinal muscle spasm noted, there was tenderness 
over the lumbosacral junction and posterior superior iliac 
spines, bilaterally.  Motor strength was normal in both lower 
extremities, but sensation was decreased in an L5 and S1 
distribution on the left.  Reflexes were trace at the knee 
and 0 at the ankles.  Straight leg raising produced back pain 
on the right.  It was doubted that surgery would improve the 
veteran's symptoms, and a conservative care treatment program 
was recommended.  This included an exercise program of 
flexibility, muscle toning, and cardiovascular conditioning.   

In October 1996 records, the veteran was noted to be 
complaining of pain in the lumbosacral area that radiated 
laterally and down the left hip, left inner thigh, and lower 
leg, foot, and toe.  He also complained of numbness, and was 
described as being in mild distress.  Lower extremity 
strength was described as 5/5 bilaterally, and sensation was 
intact.  There was, however, diffuse tenderness in the lumbar 
area.  Reflexes were +1 bilaterally.  

In December 1996 outpatient records, it was noted that the 
veteran complained of chronic severe low back pain.  It was 
also recorded that medication he had been taking was very 
helpful for muscle spasm, and that he had a marked gait 
impairment.  

In March 1997, the veteran underwent a VA examination, and, 
after reviewing the report prepared in connection with it, 
the RO assigned a 60 percent schedular rating for the 
veteran's low back disability, effective from the date of the 
examination.  As indicated in the Introduction to this 
decision, the Board determined, in November 1997, that a 
rating in excess of 60 percent after March 1997 was not 
warranted.  That decision was final, and therefore the 
evidence dated after that time is not relevant to the 
consideration of the extent to which the appropriate rating 
had been assigned for the veteran's disability prior to March 
1997.  Therefore, it will not be necessary to examine any 
additional, subsequently dated evidence. 

The veteran's back disability has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
this code, a 40 percent rating is assigned for severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief.  A 60 percent rating, the highest rating 
under this code, is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

After reviewing the foregoing records, the Board is of the 
opinion that, effective May 14, 1996, the veteran met the 
criteria for a 60 percent schedular evaluation for his 
service-connected intervertebral disc syndrome.  Prior to 
that time, however, it must be observed that, when he was 
examined in May 1994, forward flexion of the veteran's lumbar 
spine was to 75 degrees, extension was to 15 degrees, and 
lateral bending was to 40 degrees.  In addition, straight leg 
raising tests were negative, and his deep tendon reflexes 
were present in the lower extremities.  Similarly, when 
examined the following year by a private physician, the 
veteran was described as having a full range of motion of his 
lumbar spine in flexion and lateral bending, and straight leg 
raises were negative.  Moreover, while deep tendon reflexes 
were apparently absent in the left ankle, the physician 
characterized the examination findings as normal.  

Thereafter, it appears that the range of motion of the 
veteran's lumbar spine deteriorated, but July 1995 records 
showed that his reflexes were good and equal bilaterally.  
March 1996 records reflect that he was described as having 
symmetrical deep tendon reflexes and intact sensory findings.  
Furthermore, while the veteran complained of muscle spasm at 
this time, we find it significant that the medical records 
from the period do not confirm the presence of that 
condition.  Moreover, although he apparently was considered 
to be disabled from the perspective of the Social Security 
Administration in March 1996, the criteria by which that 
decision was made are different from that which the Board 
must apply when making its determination.  As described 
above, the Board must consider and apply specific criteria 
from the Rating Schedule, whereas the determination made by 
the Social Security Administration was evidently based upon 
the extent to which it was believed the veteran could perform 
specific tasks or past relevant work, in light of the 
availability of jobs in the national economy.  

Under the circumstances described above, the Board finds that 
the evidence dated prior to May 14, 1996, does not reflect 
the presence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Accordingly, a rating in excess of 40 percent for the 
veteran's intervertebral disc syndrome prior to May 14, 1996, 
is not warranted.  

Beginning on May 14, 1996, however, the Board notes that the 
evidence shows there was only a trace sign of reflexes 
present at the ankle, and straight leg raises began to yield 
positive results.  At the Florida Spine Institute in July 
1996, the veteran's tolerance for standing with no pain was 
only 10 to 15 minutes, and he could only walk 50 to 200 feet 
without pain.  Moreover, sensation was decreased in the L5 
and S1 distribution at the time, and reflexes were only trace 
at the knee and apparently completely absent at the ankle.  
Thereafter, the records show that the veteran continued to 
complain of severe low back pain that radiated down his left 
side, and he was apparently taking medication for muscle 
spasm.


In view of these medical findings, we conclude that the 
evidence, beginning in May 1996, does establish the presence 
of persistent symptoms of intervertebral disc syndrome 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk, with little intermittent relief.  As such, 
this evidence presents a disability picture that more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 5293, and therefore, an increased, 60 
percent, schedular rating for intervertebral disc syndrome is 
warranted from May 14, 1996.  

b.  Nerves

With respect to the evaluation of the impairment arising out 
of the paralysis of the external popliteal nerve in the 
veteran's right and left legs, the record reflects that these 
disabilities were originally service connected in an October 
1996 rating action, as secondary to the veteran's service-
connected low back disability.  That decision appears to have 
been based on a review of records received from the Florida 
Spine Institute in September 1996.  These records, dated in 
August 1996, revealed that EMG nerve conduction tests showed 
bilateral peroneal peripheral neuropathy.  As the evidence 
also showed, however, that the veteran was able to ambulate, 
albeit slowly, and with a wide-based gait, and that he was 
able to walk on his toes and heels, this disability was not 
considered to be productive of more than mild impairment, and 
a 10 percent disability evaluation for each lower extremity 
was assigned.  

Subsequently dated records do not show any particularly 
treatment provided for the disability at issue, but the 
veteran was examined for VA purposes in April 1998.  The 
report from this examination revealed that there was no foot 
drop or "evidence of other neurologic disturbance in his 
gait."  Tendon reflexes were symmetrical, with the exception 
that the left ankle jerk was absent, and muscle strength 
testing demonstrated give-away weakness in both lower 
extremities.  Joint position sense and vibratory sense, 
however, were normal.  The diagnostic impression was as 
follows:


The patient has a residual left L5 radiculopathy 
stemming from his 1990 lumbosacral spine surgery.  
There is no evidence of any other neurologic 
impairment.  The patient's complaints of chronic 
pain can not be substantiated with any objective 
clinical findings.  

Following this examination, the records again fail to show 
any particular treatment provided for damage to the external 
popliteal nerve in either leg.  The veteran was, however, 
examined for VA purposes again in April 1999.  The report 
from this examination showed that his leg pain complaints 
were mostly on his left side, but he was able to stand and 
walk, although he did so while bending over at the back.  The 
examiner observed that the veteran had good mobility in all 
muscles innervated by the peroneal nerve bilaterally, though 
testing of his strength revealed give-way weakness, 
particularly in the great toe.  Tendon reflexes were present, 
although the left ankle jerk was less easily obtained than 
the right ankle.  Knee jerks and medial hamstring reflexes, 
on the other hand, were present and symmetrical, and sensory 
examination revealed that the veteran was able to perceive 
vibration.  Nevertheless, he was unable to tell when the 
vibrating tuning fork stopped.  The diagnostic impression was 
as follows:

There continues to be evidence of a residual left 
lumbar five radiculopathy which is most likely the 
result of his 1990 lumbosacral spine surgery.  
There continues to be no evidence clinically of a 
peripheral neuropathy.  

Following this examination, the veteran underwent an 
electromyography (EMG) of the left lower extremity in May 
1999.  The report from this evaluation revealed "normal left 
peroneal nerve conduction velocities."  

The veteran's nerve disability is evaluated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521, for 
paralysis of the external popliteal nerve (common peroneal).  
Under this code, mild, incomplete paralysis is rated 10 
percent disabling.  Moderate incomplete paralysis is rated 20 
percent disabling, and severe incomplete paralysis is rated 
30 percent disabling.  Complete paralysis, as manifested by 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  

In reviewing the evidence of record in the context of the 
criteria by which the veteran's disability is evaluated, the 
Board concludes that the evidence fails to show the presence 
of more than mild incomplete paralysis of the external 
popliteal nerve of either the left or right leg.  As set 
forth above, the veteran is not shown to have had any 
particular treatment for this disability, and he is able to 
ambulate.  (It would appear that any impairment in that 
regard has been attributed to the veteran's low back 
disability, since one record revealed that there was no 
evidence of neurologic disturbance in the veteran's gait.)  
In addition, the veteran's reflexes have been shown to remain 
largely intact, and the report of an EMG conducted with 
respect to the left lower extremity (about which the veteran 
complained most when examined in April 1999) revealed normal 
findings with respect to the left peroneal nerve.  Under 
these circumstances, the Board finds that moderate incomplete 
paralysis of the external popliteal nerve of either the left 
or right leg has not been shown, and the appeal in this 
regard is denied.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating of 60 percent, for 
intervertebral disc syndrome, effective from May 14, 1996, is 
granted.  

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome, prior to May 14, 1996, is 
denied.  

Entitlement to an increased rating for paralysis of the 
external popliteal nerve, right leg, is denied.  

Entitlement to an increased rating for paralysis of the 
external popliteal nerve, left leg, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

